BELCHER, . Commissioner.
Appellant here, the relator in the court below, is under four separate indictments for rape.
By writ of habeas corpus, filed in the Criminal District Court of Jefferson County, appellant complains of his restraint by virtue of said court’s refusal to grant bail in each of said cases pending trial on said indictments.
Upon a hearing on said writ, the trial court refused bail in three of said cases and granted and fixed bail in the other in the'sum of $1,000 and remanded appellant to the custody of the Sheriff of Jefferson County. From this order refusing bail in said three causes, appellant gave notice of appeal.
We have carefully examined and considered the record and are of the opinion that appellant is entitled to bail. ,.
The judgment denying bail is reversed and bail is granted in each of said cases in the sum of $5,000.
Opinion approved by the Court.